The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 5, 2021 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the filed January 5, 2021.  Acknowledgement is made of the amendment to independent Claim 12 which further limits the claimed method of treating cancer to administering a genus of 25 specific compounds.  Acknowledgement is made of the cancellation of Claims 1, 7 – 11, 18, 21 – 22 and 35 – 38. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claim 12 is currently pending.
Election/Restrictions
As noted in the Final Office Action mailed October 5, 2020, the claims  have been examined to the extent of Applicant’s elected species of NSAAH with elected species of colon cancer; and claims 35 and 37 are withdrawn from consideration.  The chemical structure of the elected compound (i.e. NSAAH) is depicted below:

    PNG
    media_image1.png
    226
    408
    media_image1.png
    Greyscale

Priority
This application, 16/061,278, filed 06/11/2018 is a national stage entry of PCT/US16/65928, International Filing Date: 12/09/2016.  PCT/US16/65928 claims priority from provisional application 62/265,230, filed 12/09/2015.

Withdrawn Rejections

Claim rejections – 35 USC § 103
The rejection of Claims 1, 7 – 12, 18, 21, 22, 36 and 38 under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO2013071001 A1) is withdrawn.	



New Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dillehay et al. in Pharmacology Research and Perspectives 2015 3(2), e00115.
Dillehay teaches novel proliferating cell nuclear antigen (PCNA) inhibitors.  Dillehay teaches PCNA plays an essential role in DNA replication and repair and because tumor cells express high levels of PCNA, it has been identified as a potentially ideal target for cancer therapy (Abstract).
Dillehay teaches the compound SAR-3 (Table 1) inhibits PCNA with an IC50 of 1.94 µmol (i.e. an amount effective to inhibit cancer cell growth) in A549 lung cancer 
Dillehay teaches compositions comprising the elected compound SAR-3 is effective in vitro in inhibiting lung cancer cell growth but does not teach, by way of a working example, administering a composition comprising SAR-3 to treat lung cancer in a subject.
However, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a composition comprising the PCNA inhibitor SAR-3 to a subject having lung cancer.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Dillehay teaches PCNA plays an essential role in DNA replication and repair and because tumor cells express high levels of PCNA, it has been identified as a potentially ideal target for cancer therapy.
It is noted that the language “the composition comprising a reductase allosteric modulator (RRmod)” does not render the claim patentable because, as discussed in MPEP 2112 (I), “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947827368 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property (such as reductase allosteric modulation) which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dillehay et al. in Pharmacology Research and Perspectives 2015 3(2), e00115 in view of Dillehay et al. in Molecular Cancer Therapeutics 13(12); 2817 – 2826 (2014) (heretofore, Dillehay II).
As discussed above, Dillehay renders obvious a method for treating lung cancer comprising administering the elected compound (SAR-3) to a subject in need thereof.  Dillehay is silent with respect to the elected form of cancer, colon cancer.
Dillehay II teaches the antitumor effect of PCNA inhibitor PCNA-I1 in retarding the growth of prostate tumors in nude mice (Abstract).  Dillehay II teaches the beneﬁcial therapeutic effects of PCNA-I1 are likely not limited to prostate cancer because PCNA is required and is over-expressed in almost all cancer cells, a notion supported by the fact that PCNA-I1 was shown to inhibit growth of all tumor cells examined in our previous study, including human breast cancer, prostate cancer, and melanoma and mouse prostate and colon cancer, melanoma, and ﬁbrosarcoma, as well as tumor cells with multidrug resistance phenotype.  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a composition comprising the PCNA inhibitor SAR-3 to a subject having colon cancer.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Dillehay teaches inhibition of PCNA by small molecule PCNA inhibitors are known to inhibit growth all tumor cells previously examined, including colon cancer cells.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claim 12 is rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.